Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

Applicant’s election of Group I, claims 1-10 and 16-20 in the reply filed on December 8, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made in the reply filed on December 8, 2020.

Allowable Subject Matter

Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Han et al. (US 2012/0206940 A1) and Yokoyama et al. (US 8,349,448B2) are closest prior art to claim 18.  However, neither Han nor Yokoyama teach or suggest a textile base layer comprising plurality of grains extending along a diagonal direction with respect to a boundary line extending between the first area and the second area as claimed.  

Han discloses a backlight assembly for a display apparatus (display device) (0003).  The display apparatus 100 of Han includes a top chassis 110, a display panel 120 and a backlight assembly 200 (Figure 1 and 0043).   

Han does not teach or suggest a light shielding tape including a textile base layer, wherein the textile base layer comprising a plurality of grains extending along a diagonal direction with respect to a boundary line extending between the first area and the second area as claimed.  

Yokoyama discloses a pressure-sensitive adhesive (PSA) sheet excellent in light-shielding property (light shielding tape) (column 1, lines 5-10).  The PSA sheet of Yokoyama is useful for decoration of and attaching and fixing component members of mobile phones, personal digital assistants (PDA)m small game consoles, and the like (column 14, lines 55-65).  The PSA sheet of Yokoyama includes as shown in Figure includes a PSA layer 6/ colored layer 5/white or silver layer 4/light-shielding layer 3/base material 2/PSA layer 6 (column 2, lines 40-50).  Yokoyama further discloses fiber base material such as a cloth, a non-woven cloth, a felt, a net; a paper base material such as various papers; a metal base material such as metal foil…a laminated materials thereof; and the like may be used (column 9, lines 30-40).  

While Yokoyama mentions that the base material can be a fiber based material such as a cloth, a non-woven cloth, a felt, and a net, however, Yokoyama does not teach or suggest a textile base layer comprising a plurality of grains extending along a diagonal direction with respect to a boundary line extending between the first area and the second area as claimed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 8,349,448 B2) and as evidence by “Understanding Fabric Grain” by UK Cooperative Extension Service.

pressure-sensitive adhesive (PSA) sheet excellent in light-shielding property (light shielding tape) (column 1, lines 5-10).  The PSA sheet of Yokoyama is useful for decoration of and attaching and fixing component members of mobile phones, personal digital assistants (PDA)m small game consoles, and the like (column 14, lines 55-65).  

The PSA sheet of Yokoyama includes as shown in Figure 1 includes a PSA layer 6/ colored layer 5/white or silver layer 4/light-shielding layer 3/base material 2/PSA layer 6 (first adhesive layer) (column 2, lines 40-50).  

As to the claimed textile base layer disposed on the first adhesive layer, it is submitted that Yokoyama discloses that the base material 2 is not particularly limited, and various base materials may be used.  For example, a fiber base material (textile base layer) such as a cloth, a non-woven cloth, a felt, a net; a paper base material such as various papers; a metal base material such as metal foil…a laminated materials thereof; and the like may be used (column 9, lines 30-40).  Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select any of the base material disclosed by Yokoyama including the fiber base material, motivated by the desire to form the PSA sheet of Yokoyama and to practice the invention of Yokoyama.  


black colorant (black pigment) (column 4, lines 3-4).  Further, the light shielding layer of Yokoyama includes a binder (resin) (column 4, lines 55-60).  Moreover, Yokoyama discloses that the light shielding layer can preferably include three layers (“the 3-layered light shielding layer”) (column 5, line 45).  Accordingly, a middle light shielding layer of the 3-layered light shielding layer of Yokoyama equates to the claimed resin base layer and either of the remaining layers of the 3-layered light shielding layer of Yokoyama equates to the claimed first light shielding layer as claimed. 

As to claim 2, as set forth previously, the middle light shielding layer of the 3-layered light shielding layer of Yokoyama equates to the claimed resin base layer.  Further, a person having ordinary skill in the art would have recognized that one of the light shielding layer that is adjacent to the middle light shielding layer of Yokoyama would equate to the second light shielding layer and it would be between the resin base layer and the textile base layer 2. 


As to claim 3, Yokoyama discloses that the base material may be in the form of a single layer or a multilayer (column 9, lines 49-50).  Further, Yokoyama discloses that the base material can be transparent (column 9, lines 60-65).  Accordingly, a person 

As to claim 4, as set forth previously, one of the light shielding layer of the 3-layered light shielding layer of Yokoyama equates to the claimed resin base layer.  Moreover, as set forth previously, Yokoyama discloses that the light shielding layer 3 includes black colorant (black pigment) (column 4, lines 3-4).  

As to claim 5, Yokoyama discloses that the PSA layer includes black colorant (column 12, lines 30-40). 

As to claim 6, Yokoyama does not explicitly disclose a second adhesive layer disposed between the textile base layer and the resin base layer.  However, Yokoyama discloses that the PSA sheet has at least one PSA layer as at least one surface layer (column 10, lines 10-15).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional layer of PSA in the manner as claimed, motivated by the desire to bond the textile base layer and the resin base layer more securely. 

As to claim 8, Yokoyama discloses that the PSA layer can be protected by a known separator (peel-off liner) (column 13, lines 40-41). 



As to claim 20 limitation of the textile base layer “including a first plurality of grains extending in a first direction and a second plurality of grains extending in a second direction crossing the first direction”, Yokoyama does not explicitly disclose this limitation. However, Yokoyama discloses fiber based material such as a cloth, a non-woven cloth, a felt, and a net for base material 2.  The examiner submits that “cloth” is defined as a type of “woven material”. See definition of “cloth” from the Cambridge English dictionary.  Moreover, a person having ordinary skill in the art would recognize that a woven material have lengthwise yarns (first plurality of grains extending in a first direction) and crosswise yarns (a second plurality of grains extending in a second direction crossing the first direction).  See “Understanding Fabric Grain” by UK Cooperative Extension Service.  Accordingly, a person having ordinary skill in the art would recognize that Yokoyama as evidence by Understanding Fabric Grain” by UK Cooperative Extension Service suggests the claimed textile base layer. 



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 8,349,448 B2) and as evidence by “Understanding Fabric Grain” by UK Cooperative Extension Service as applied to claim 1 above, and further in view of Akizuki et al. (US 2016/0085007 A1). 

Yokoyama is silent as to disclosing claim 7.
However, Akizuki discloses a polarizing plate with a PSA layer (0003).  Further, Akizuki discloses hydrophobic PSA such as acrylic PSA in order to enable low moisture permeability (0122).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a hydrophobic PSA layer of Akizuki as a PSA layer 6 in the invention of Yokoyama, motivated by the desire to use a hydrophobic PSA layer that can protect against moisture permeation into a housing of e.g. mobile phone etc. where the tape of Yokoyama is used. Moreover, in the combination of Yokoyama and Akizuki, the PSA layer (e.g. top PSA layer 6 in Figure of Yokoyama) is considered to be disposed on the first light shielding layer of Yokoyama. 





Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2012/0206940 A1) in view of Yokoyama et al. (US 8,349,448 B2).

As to claim 16, Han discloses a backlight assembly for a display apparatus (display device) (0003).  The display apparatus 100 of Han includes a top chassis 110, a display panel 120 and a backlight assembly 200 (Figure 1 and 0043).  

The claim limitations of chassis comprising a first sub chassis covering a first side of the display panel and a second sub chassis covering a second side surface of the display panel adjacent to the first side surface are annotated by the examiner in Figure 1 of Han as set forth below. 


    PNG
    media_image1.png
    988
    1073
    media_image1.png
    Greyscale

As to claim 16, the difference between the claimed invention and the prior art of Han is that Han does not disclose the claimed light shielding tape covering the first and the second sub chassis. 

However, Yokoyama discloses a pressure-sensitive adhesive (PSA) sheet excellent in light-shielding property (light shielding tape) (column 1, lines 5-10).  The PSA sheet of Yokoyama is useful for decoration of and attaching and fixing component 

The PSA sheet of Yokoyama includes as shown in Figure includes a PSA layer 6/ colored layer 5/white or silver layer 4/light-shielding layer 3/base material 2/PSA layer 6 (first adhesive layer) (column 2, lines 40-50).  

As to the claimed textile base layer disposed on the first adhesive layer, it is submitted that Yokoyama discloses that the base material 2 is not particularly limited, and various base materials may be used.  For example, a fiber base material (textile base layer) such as a cloth, a non-woven cloth, a felt, a net; a paper base material such as various papers; a metal base material such as metal foil…a laminated materials thereof; and the like may be used (column 9, lines 30-40).  Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select any of the base material disclosed by Yokoyama including the fiber base material, motivated by the desire to form the PSA sheet of Yokoyama and to practice the invention of Yokoyama.  

The fiber based base material 2 of Yokoyama equates to the textile layer because the claim does not set forth any specific structure and/or composition of the textile layer. 



It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the PSA sheet of Yokoyama and use it in the invention of Han to e.g. to adhere the chassis of Han with the display panel, motivated by the desire to use a PSA sheet having light shielding property so as to prevent stray light from the LCD from leaking and thereby improve surface decorativity (column 1, lines 15-25 of Yokoyama).  Moreover, in this combination, the light shielding sheet of Yokoyama would cover the first and the second sub chassis. 

As to claim 17, as set forth previously, the middle light shielding layer of the 3-layered light shielding layer of Yokoyama equates to the claimed resin base layer.  Further, a person having ordinary skill in the art would have recognized that one of the 

As to claim 19, Han does not explicitly suggest a gap.  However, a person having ordinary skill in the art would recognize from Figure 1 of Han that there would intrinsically be a gap between the first and the second chassis in order to accommodate the display panel of Han and that this gap would be covered by the PSA sheet of Yokoyama when combined with the display of Han. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyano et al. (US 7,399,527 B2) discloses a PSA tape having a substrate containing colored layers and a PSA layer disposed on at least one side of the substrate (abstract). Husemann et al. (US 7,514,142B2) discloses a PSA tape for producing LCD displays and comprises two surfaces, wherein the at least one of the two surfaces has silvery reflective properties (abstract).  Husemann et al. (US 2009/0120574A1) discloses PSA tape for producing LCD displays (abstract).  Huang et al. (US 2006/0110537A1) discloses anti-fingerprinting coating (abstract).  Yokoyama et al. (US 7,402,336B2) discloses a PSA tape that functions to reflect light and shut off light rays having specific wavelengths and it is useful for fixing LCD module to a backing light unit (column 1, lines 5-15).  Yamakami et al. (US 2004/0028895A1) discloses adhesive tape having light reflectivity and light shielding characteristics (abstract).  KR20170003787A (machine translation) discloses a tape for panel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 10, 2021